      Case 1:17-cv-00365-DAE-AWA Document 276 Filed 05/07/19 Page 1 of 7



                        /IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

UMG RECORDINGS, INC., et al.,
                                               §
                                               §
       Plaintiffs,
                                               §
                                               §       Civil Action No. 1:17-cv-00365-DAE-AWA
vs.
                                               §
                                               §
GRANDE COMMUNICATIONS
                                               §
NETWORKS LLC,
                                               §
                                               §
       Defendant.
                                               §
                                               §
    REPLY IN SUPPORT OF PLAINTIFFS’ MOTION TO STRIKE AS UNTIMELY
   THE “SUPPLEMENTAL” EXPERT REPORT OPINIONS OF DR. GEOFF COHEN
  CONCERNING THE RIGHTSCORP DOWNLOADED AUDIO FILES AND NOTICES

                                        INTRODUCTION

        In the wake of losing Grande’s summary judgment motion, and facing a Daubert challenge

 to Cohen’s original, half-baked, Rightscorp opinions, Grande and Cohen have tried to salvage their

 case by completely reinventing those opinions. None of Grande’s arguments in defense of its

 effort, either on timeliness or lack of prejudice, has any merit. The truth is that Grande and Cohen

 could and should have included the challenged opinions in his August 17, 2018 report, as they are

 based on evidence that Grande had received and knew of well before that initial report. And the

 prejudice to Plaintiffs is substantial: being forced to respond to an entirely new critique of

 Rightscorp’s system, after having already completed rounds of expert reports, depositions, and

 Daubert briefing, with all the additional time and expense that doing so will require. The Court,

 therefore, should strike as untimely the opinions and supposed analyses set forth in Sections VI,

 VII, VIII and XI of Cohen’s supplemental report.




                                                   1
     Case 1:17-cv-00365-DAE-AWA Document 276 Filed 05/07/19 Page 2 of 7



                                          ARGUMENT

I.     GRANDE FAILS TO REBUT THAT COHEN’S CHALLENGED OPINIONS ARE UNTIMELY.

       Grande raises a host of excuses and post-hoc justifications for the untimeliness of Cohen’s

supplemental report. But the irrefutable fact that disposes of Grande’s response is this: Plaintiffs

produced the relevant evidence for all of the challenged new opinions—the hard drive files, the

notices, and the source code—well before Cohen served his initial report on August 17, 2018.

Grande and Cohen chose to ignore the evidence at that time. Grande’s proffered reasons for

Cohen’s do-over do not withstand the slightest scrutiny.

       Grande contends that Cohen “had no reason to address the hard drive files when he served

his initial rebuttal report.” Opp. at 2 (emphasis added). But Cohen’s August 17, 2018 report was

not a “rebuttal” report (nor was it styled as one). It was Cohen’s opening report, and it did more

than simply respond to Plaintiffs’ experts.1 As such, that report was required to include all of the

opinions the expert intended to present. See Fed. R. Civ. P. 26(a)(2)(B); see also Sierra Club, Lone

Star Chapter v. Cedar Point Oil Co. Inc., 73 F.3d 546, 571 (5th Cir. 1996) (affirming striking of

untimely supplemental report that contained opinions which should have been included in initial

report); Brennan’s Inc. v. Dickie Brennan & Co., Inc., 376 F.3d 356, 375 (5th Cir. 2004) (same).

Indeed, Grande had its other expert, Jonathan Kemmerer, undertake an analysis of the Rightscorp

notices and the hard drive files in his initial report (some of the very same evidence that Cohen

chose to ignore),2 belying the notion that Grande believed it could defer its experts’ analyses of

that information until some unspecified later date.




1
  Aug. 17, 2018 Expert Report of Geoff A. Cohen, Ph.D., p. 1 title & ¶ 25 (Dkt. 232-1, Ex. A to
Mot. to Exclude Cohen).
2
  Aug. 3, 2018 Expert Report of Jonathan Kemmerer ¶¶ 33-37, 51 (discussing the “hard drive
produced by RIAA”), App’x D (Dkt. 265-1, Ex. A to Pls.’ Mot. to Exclude J. Kemmerer Opinions).

                                                 2
     Case 1:17-cv-00365-DAE-AWA Document 276 Filed 05/07/19 Page 3 of 7



       Grande also mischaracterizes the scope of Cohen’s new opinions, claiming that they related

wholly to “a hard drive of files that Rightscorp, Plaintiffs’ litigation consultant, claims to have

downloaded from users of Grande’s network.” Opp. at 1. That is untrue: Plaintiffs also challenge

as untimely Cohen’s entirely new assessment of the Rightscorp system, entitled the “Rightscorp

Peer Download Process,”3 and an entirely new assessment of the Rightscorp notices, entitled

“Rightscorp Notices are Unreliable and Unsubstantiated.”4 See Mot. at 3 (Dkt. 271). Grande does

not even mention these opinions in its opposition, implicitly conceding that they are untimely.

       Furthermore, Grande is incorrect that Plaintiffs’ technical expert, Barbara Frederiksen-

Cross, did not discuss the Rightscorp downloads in her initial report. In fact, she addressed this

aspect of the Rightscorp system at length. To take just one example, at paragraph 122 of her report,

Frederiksen-Cross opined that:

       Rightscorp collects and stores samples of the copyrighted works that Grande
       subscribers share, and the Rightscorp system can also be used to periodically
       resample the same works over time from the same Grande subscriber in order create
       an evidentiary record documenting a subscriber’s continued abuse. The Rightscorp
       system confirms the identity of the songs it downloads from Grande subscribers
       using AcoustID and it also confirms the torrent with AcoustID before it sends
       infringement notices.5

As Plaintiffs have pointed out multiple times in the past, Grande also is wrong that Plaintiffs did

not identify their reliance on this evidence. To the contrary, Plaintiffs identified the downloaded

audio files (the contents of the hard drive) in their complaint, addressed them at oral argument on

the Defendants’ motions to dismiss, disclosed them in an interrogatory response, discussed them




3
  Ex. A, Cohen Supp. Rpt. § VI, pp. 12-18.
4
  Id. § VIII, pp. 25-34.
5
  July 28, 2018 Expert Report of Barbara Frederiksen-Cross ¶¶ 122, 60-69 (Dkt. 172-8, Ex. H to
Pls’ Opp. to Grande’s Mot. for S.J. and Pls.’ Cross-Mot. for S.J.).

                                                 3
     Case 1:17-cv-00365-DAE-AWA Document 276 Filed 05/07/19 Page 4 of 7



in expert reports, and relied on them in summary judgment.6 Grande and Cohen decided to ignore

grappling with this evidence at their peril.

       Nor does Grande justify Cohen’s re-do of his opinions by claiming that “Plaintiffs

produced an array of additional evidence regarding the hard drive files after Dr. Cohen served his

initial report, and his supplemental opinions directly address and respond to this later-produced

evidence.” Opp. at 1. The declarations from Greg Boswell and Barbara Frederiksen-Cross that

Grande cites, see id. at 5, do not contain any substantially new information, but rather respond to

incorrect assertions that Grande leveled in its motion for spoliation sanctions. Grande either knew

the content of those declarations from its depositions of Rightscorp personnel (and Frederiksen-

Cross), or could have questioned them on the topics (instead of following its gambit of pretending

the evidence was nonexistent).7 Similarly, Cohen himself dismissed as cumulative the spreadsheet

that Rightscorp produced on February 27, 2019 (as Grande does in its brief, see Opp. at 6 fn. 7).

Grande cannot plausibly maintain that the spreadsheet prompted (let alone justifies) Cohen’s

analysis of the Rightscorp downloaded files that he could have undertaken months before the

spreadsheet was produced.8

       In sum, Grande and Cohen chose, for litigation strategy reasons, to pretend as if the

evidence did not exist; now that this strategy has failed, Grande seeks a do-over of Cohen’s

analyses. That is improper and unwarranted.


6
  See Dkt. 209, Pls.’ Reply I/S/O Cross-Mot. for S.J., at 5 & cited exhibits/filings.
7
   Grande claims that Plaintiffs’ willingness to make Boswell available for a brief additional
deposition somehow undercuts Plaintiffs’ motion to strike Cohen’s supplemental report. As
Grande knows, however, Plaintiffs disputed Grande’s entitlement to the deposition, and agreed to
it only to avoid Grande once again “burdening the Court with unnecessary motions practice.” Ex.
B, Apr. 4, 2019 Gilmore Email to Howenstine.
8
  Dkt. 274-2, Excerpts from G. Cohen Deposition (Ex. 1 to Grande Opp.). Grande argues that by
raising the intended new analysis at his November 9, 2018 deposition (which occurred nearly three
months after his report was served), Grande somehow eliminated the prejudice to Plaintiffs. Opp.
at 9. That contention goes unexplained and makes no sense.

                                                4
      Case 1:17-cv-00365-DAE-AWA Document 276 Filed 05/07/19 Page 5 of 7



II.     GRANDE FAILS TO REBUT THAT PLAINTIFFS WOULD BE SEVERELY AND UNFAIRLY
        PREJUDICED IF COHEN’S UNTIMELY OPINIONS ARE ALLOWED.

       Grande fares no better in attempting to dismiss the harm Plaintiffs face if Cohen is allowed

to present his opinions. To be clear, Cohen’s purported analyses are deeply flawed, just like the

makeweight criticisms of Rightscorp that he previously leveled. But the point is that in order to

respond to them thoroughly, Plaintiffs will need to incur substantial time and expense deposing

Cohen again; having Frederiksen-Cross prepare and submit a new rebuttal report; defending

Frederiksen-Cross’s deposition if Grande seeks to question her about that new report; and then

submitting an entirely new round of Daubert briefing on Cohen’s new expert opinions (and

potentially Frederiksen-Cross’s new opinions, too). “[R]equiring [Plaintiffs] to incur additional

expenses in responding to new experts and testimony that [Grande] disclosed in violation of [the

Court’s scheduling order] would result in prejudice to the [Plaintiffs] because they reasonably

believed that they would not be required to participate in further discovery at that point.” Aubrey

v. Barlin, No. 1:10-CV-076-DAE, 2015 WL 6002260, at *5 (W.D. Tex. Oct. 14, 2015) (Ezra, S.J.)

       Grande claims that it “would be severely prejudiced if it were prohibited from offering

these opinions at trial, given the central importance of the hard drive files to the Court’s summary

judgment rulings.” Opp. at 10. But that alleged problem is belied by the facts, and in any event is

entirely of Grande’s own making. Grande filed its summary judgment motion, claiming it was

entitled to judgment as a matter of law, without any of Cohen’s new, untimely, opinions about the

Rightscorp system. Losing at summary judgment does not justify a party’s wholesale reworking

of its expert’s opinions to address that loss.

                                          CONCLUSION

       For the foregoing reasons, as well as those in Plaintiffs’ motion, the Court should strike the

opinions identified above in Cohen’s purported March 8, 2019 “supplemental” report.



                                                 5
    Case 1:17-cv-00365-DAE-AWA Document 276 Filed 05/07/19 Page 6 of 7




Dated: May 7, 2019               Respectfully submitted,

                                 By: /s/ Robert B. Gilmore
                                 Jonathan E. Missner (admitted pro hac vice)
                                 Robert B. Gilmore (admitted pro hac vice)
                                 Philip J. O’Beirne (admitted pro hac vice)
                                 Michael A. Petrino (admitted pro hac vice)
                                 Stein Mitchell Beato & Missner LLP
                                 901 15th Street, N.W., Suite 700
                                 Washington, DC 20005
                                 Telephone: (202) 737-7777
                                 Facsimile: (202) 296-8312
                                 jmissner@steinmitchell.com
                                 rgilmore@steinmitchell.com
                                 pobeirne@steinmitchell.com
                                 mpetrino@steinmitchell.com

                                 Daniel C. Bitting (State Bar No. 02362480)
                                 Paige A. Amstutz (State Bar No. 00796136)
                                 Scott Douglass & McConnico LLP
                                 303 Colorado Street, Suite 2400
                                 Austin, TX 78701
                                 Telephone: (512) 495-6300
                                 Facsimile: (512) 495-6399
                                 dbitting@scottdoug.com
                                 pamstutz@scottdoug.com

                                 Attorneys for Plaintiffs




                                     6
     Case 1:17-cv-00365-DAE-AWA Document 276 Filed 05/07/19 Page 7 of 7




                                CERTIFICATE OF SERVICE

       The undersigned certifies that on May 7, 2019, all counsel of record who are deemed to
have consented to electronic service are being served with a copy of this document via the Court’s
CM/ECF system pursuant to Local Rule CV-5(b)(1).


                                             /s/ Daniel C. Bitting
                                             Daniel C. Bitting




                                                7
